Citation Nr: 1824887	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  07-18 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for acute myelogenous leukemia, to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Allen Dunlap, Agent


WITNESS AT HEARING ON APPEAL


The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1967 to May 1987, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In July 2010, the Veteran had a hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  The Board informed the Veteran that he had the option to have another hearing before a VLJ who would participate in any decision made on his appeal.  However, the Veteran declined that option and requested that the appeal be decided on the evidence of record, which includes the transcript of the July 2010 hearing.  See the February 2018 VA letter and the March 2018 response.

In April 2012 and August 2014, the Board remanded the matter for additional development.  

The Board notes that there is in January 2018, the Veteran requested a copy of his file.  The Board further notes that such Privacy Act requests must typically be processed prior to appellate action, see 38 C.F.R. § 20.1200 (2017), and that, although the Records Management Center acknowledged the request in February 2018, it remains pending.  However, as the decision contained herein is fully favorable to the Veteran, the Board finds that any error stemming from issuance of this decision prior to processing of that Privacy Act request is harmless.



FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam during the Vietnam Era, and thus may be presumed to have been exposed to herbicide agents during service.

2.  The evidence demonstrates that the Veteran's acute myelogenous leukemia is related to service, to include the herbicide agent exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for acute myelogenous leukemia have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).   Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

The Veteran asserts that he developed leukemia as a result of his exposure to Agent Orange, during his deployment to the Republic of Vietnam.

With respect to a current disability, the record reflects a diagnosis of chronic myelogenous leukemia during the pendency of the appeal.  With respect to an in-service event or injury, herbicide exposure is presumed as the Veteran served in the Republic of Vietnam.  

Upon review of the record, the Board finds that service connection for acute myelogenous leukemia is warranted.  In this regard, the Veteran submitted a November 2009 private opinion which states that "there are carcinogens present in Agent Orange that are as likely as not to have, been the causative agents for his leukemia."  The private physician provided another positive opinion in July 2010, stating that the Veteran's acute myelogenous leukemia is attributable to Agent Orange/solvent exposure.  A March 2014 VHA opinion states that medium to high levels of exposure to Agent Orange may be responsible for increased risk of acute myelogenous leukemia and also that it is as likely as not that exposure to kerosene was involved in the causation of acute myelogenous leukemia.  The Board acknowledges the July 2012 VA negative nexus opinion which states that it is less likely than not that there is current medical or scientific evidence that acute myelogenous leukemia is directly caused by exposure to Agent Orange.  However, the favorable private opinion and VHA opinions are afforded significant probative value. The VHA examiner supported the conclusions with reasoned analysis, and is qualified through education, training, or experience to offer a medical opinion.  Additionally, the VHA opinion considered medical research, is factually accurate, fully articulated, and based on sound reasoning. 

Accordingly, the claim of service connection for acute myelogenous leukemia is granted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 .


ORDER


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


